Citation Nr: 0900274	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 9, 2005, 
for the grant of service connection and the award of 
compensation for schizophrenia.  


REPRESENTATION

Appellant represented by:	[redacted]


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, son, and daughters


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The veteran served on active duty from June to November 1953.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO, inter 
alia, denied entitlement to an effective date earlier than 
June 9, 2005 for the grant of service connection and award of 
compensation for schizophrenia.  In July 2006, the veteran 
filed a notice of disagreement (NOD) with the denial of an 
earlier effective date for his service-connected 
schizophrenia.  A statement of the case (SOC) was issued in 
September 2006, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2006.

In February 2007, the veteran and his wife, son, and two of 
his daughters testified during a hearing before a Decision 
Review Officer (DRO) at the RO; a transcript of that hearing 
is of record.  Thereafter, the RO continued the denial of the 
claim (as reflected in a March 2007 supplemental SOC (SSOC)).  

In October 2007, the veteran and his daughter testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.  

In January 2008, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a November 2008 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.  

The record reflects that the veteran was previously 
represented by Disabled American Veterans (DAV), as reflected 
in an August 2005 VA Form 21-22.  In a letter received in 
December 2007, the veteran requested revocation of the power 
of attorney (POA) in favor of DAV, and requested that [redacted]
[redacted] be named as his new POA, effective immediately.  In 
April 2008, VA received a VA Form 21-22a (Appointment of 
Individual as Claimant's Representative) naming [redacted]
[redacted] as the veteran's representative.  The Board recognizes 
the change in representation.  See 38 C.F.R. § 20.605 (2008).  

As a final preliminary matter, the Board points out that, in 
the January 2008 remand, the Board noted that, in his March 
2007 statement in lieu of VA Form 646, the veteran's former 
representative noted that a June 2006 rating decision granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective February 2, 2006, but asserted that the veteran 
should be awarded an effective date of June 9, 2005 for the 
assignment of TDIU.  As there was no indication that this 
matter had been addressed by the RO, it was referred to the 
RO for appropriate action.  As the record continues to 
reflect that this matter has not been addressed by the RO, it 
is again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  On June 9, 2005, the RO received the veteran's initial 
claim for service connection for schizophrenia.  

3.  The record contains no statement or communication from 
the veteran, prior to June 9, 2005, that constitutes a 
pending claim for service connection for schizophrenia.  


CONCLUSION OF LAW

The claim for an effective date earlier than June 9, 2005, 
for the grant of service connection and award of compensation 
for schizophrenia is without legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The November 2008 SSOC, which reflects readjudication of the 
claim following issuance of the foregoing notice, explained 
the reasons for the denial of the veteran's request for an 
earlier effective date in this case.  Moreover, the veteran 
has been afforded the opportunity to present evidence and 
argument with respect to the claim on appeal, to include 
during the February and October 2007 hearings.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the appellant.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim, shall be  
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38  
U.S.C.A. § 5110(a) (West 2002).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2008).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The record reflects that the veteran filed an initial claim 
for service connection for schizophrenia on June 9, 2005.  
The RO denied service connection for schizophrenia in an 
October 2005 rating decision.  The veteran filed an NOD with 
the October 2005 denial in the same month, and a December 
2005 rating decision subsequently granted service connection 
for schizophrenia, effective June 9, 2005.  The effective 
date of the grant of service connection was based on the date 
of receipt of the veteran's claim for service connection.  

The veteran has advanced many arguments in connection with 
his claim for an earlier effective date.  

The October 2005 rating decision denied service connection 
for schizophrenia on the basis that the veteran's service 
treatment records revealed that he was diagnosed and 
hospitalized for a schizophrenic reaction approximately three 
months after his entry into service, and that the service 
treatment records also included an opinion that the veteran's 
condition existed prior to service.  However, in the December 
2005 rating decision, the RO found that a clear and 
unmistakable error had been made with respect to the finding 
that the veteran's condition existed prior to service.  The 
RO found that the evidence indicated that the veteran 
developed schizophrenia in service.  

In correspondence received in February 2006, the veteran 
stated that he sought military eligibility for financial help 
in November 1957, but only received a certificate of 
eligibility for limited schooling.  He argued that, if his 
medical records had not been distorted, he would have been 
receiving benefits since at least 1957.  

In a May 2006 letter, the veteran's psychiatrist from the 
Philadelphia VA Medical Center (VAMC) indicated that the 
veteran was psychiatrically hospitalized in the military and 
his subsequent discharge from the military reflected that he 
should have been service-connected at the time of his 
discharge for paranoid schizophrenia.  He opined that the 
veteran had been totally disabled from his service-connected 
psychiatric condition prior to and immediately following his 
discharge from service to the present.  

In his NOD, the veteran argued that the statement on his Form 
DD-214, that his condition existed prior to entry into 
service, was an error, and that he could not apply for 
benefits in 1954 because such an application would have been 
in vain in light of the statement on his DD-214.  The Board 
notes that the remarks section of the veteran's Form DD-214 
notes that the reason for the veteran's separation was for a 
medical disqualification existing prior to entry on active 
service and not aggravated by military service.  

During the February 2007 DRO hearing, the veteran testified 
that, in 1954, he went to the VA in Jacksonville, Florida, to 
see what eligibilities he had, and was told that, because of 
his honorable discharge, he could only have a certificate of 
eligibility which would entitle him to a little schooling.  
He again argued that he was deprived of his benefits because 
his DD-214 stated that his sickness was not related to 
military service, adding that he could not file a claim 
because of the erroneous statement on his DD-214.  In support 
of his position, the veteran pointed out that the rating 
decision which granted service connection for schizophrenia 
stated that a clear and unmistakable error had been found 
with respect to the determination that his condition existed 
prior to entry into service.  

In a March 2007 statement, the veteran's former 
representative argued that VA should consider whether the 
veteran was entitled to compensation prior to June 9, 2005 
based on physical or mental disability, which was not the 
result of the veteran's own willful misconduct, which was so 
incapacitating that it prevented him from filing a claim for 
disability pension for at least 30 days immediately following 
the date on which he became permanently and totally disabled, 
pursuant to 38 C.F.R. § 3.400.  

During the October 2007 videoconference hearing, the veteran 
reiterated that he went to VA sometime around 1957 to inquire 
as to his eligibility for benefits.  In regard to whether he 
had specifically asked for compensation benefits for a 
psychiatric condition at that time, the veteran reported that 
he did not think that he would have to specify his particular 
medical deficiency.  He added that when he went to ask about 
benefits at that time he had relied on the customer service 
at VA to achieve the services that he needed.  He added that, 
because he was ill, he was not able to articulate what was 
required, so he relied on the VA staff to help him.  The 
veteran's daughter stated that she had requested his military 
records from the National Personnel Records Center (NPRC), 
but that they had responded that his records were located in 
the area that suffered damage in the fire that occurred in 
1973, and that a photocopy of the veteran's separation 
document was the best record that could be obtained.  She 
argued that perhaps the records destroyed in the fire might 
entitle the veteran to an earlier effective date for the 
award of compensation.  

Notwithstanding the foregoing assertions, there is simply no 
document that can be construed as a claim for service 
connection for schizophrenia associated with the claims file 
prior to June 9, 2005.  Rather, this is the first document in 
the claims file.  While, as indicated above, the governing 
legal authority authorizes an effective date for the grant of 
service connection as early as the day after the date of the 
veteran's discharge from service if a claim for service 
connection was filed within one year of discharge, such is 
not the case here.  Hence, the veteran's assertions that he 
had schizophrenia since his discharge from service, and the 
opinion of the VA psychiatrist that service-connection should 
have been awarded at discharge from service, are to no avail.  

In regard to the veteran's argument that he was unable to 
file an earlier claim for service connection because his Form 
DD-214 stated that his medical condition existed prior to 
service, and, as such, any claim would have been in vain, the 
Board points out that, the veteran's Form DD-214 was the same 
at the time of his separation from service as it was on June 
9, 2005, the date on which he filed his claim.  Moreover, the 
applicable law and regulations clearly make it the veteran's 
responsibility to initiate a claim for service connection 
with VA if he seeks that benefit.  In this case, the evidence 
does not show that the veteran ever filed a claim for service 
connection for schizophrenia at any point prior to June 9, 
2005.  The Board emphasizes that, while VA does have a duty 
to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA 
does make every effort to identify and notify claimants of 
the potential entitlement to benefits.  However, in this 
case, the claims file contains no communication from the 
veteran at any time prior to June 9, 2005 that put VA on 
notice that potential entitlement to service connection for 
schizophrenia had arisen.  

In regard to the argument presented by the veteran's daughter 
during the October 2007 hearing, that perhaps service 
treatment records damaged in the 1973 NPRC fire could 
establish entitlement to an earlier effective date, the Board 
points out that these records would not include an earlier 
claim for service connection.  Moreover, although damaged, 
photocopies of the veteran's pre-induction and separation 
examinations, as well as several other pages of service 
treatment records, have been associated with the claims file.  

The Board has considered the veteran's argument that he 
relied on VA personnel to obtain the services to which he was 
entitled at the time he inquired regarding benefits in the 
1950s, and that he should have been informed that he could 
file a claim for service connection for schizophrenia.  
Although it is regrettable that the veteran may not have been 
informed of all the benefits to which he was entitled when he 
initially inquired regarding his eligibility, the United 
States Court of Appeals for Veterans Claims has held that 
"erroneous advice given by a government employee cannot be 
used to [prevent] the government from denying benefits."  
Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).   

The Board also considered the veteran's statement, made in 
his June 9, 2005 claim for service connection, that he was 
entitled to previous benefits because he was never informed 
of his eligibility.  While it is unfortunate that the veteran 
may not have learned about possible VA benefits to which he 
might have been entitled prior to his June 2005 claim for 
service connection, every claimant for VA benefits is charged 
with knowledge of the laws and regulations governing VA 
benefits, and it is incumbent upon the claimant to file a 
claim for the benefits he seeks.  The Court, citing to an 
opinion from the United States Supreme Court, has held that 
everyone dealing with the Government is charged with 
knowledge of Federal statute and agency regulations.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991).  

In regard to the argument made by the veteran's former 
representative in his March 2007 statement, that the veteran 
may be entitled to an earlier effective date based on an 
incapacitating physical or mental disability which prevented 
him from filing a claim, while 38 C.F.R. § 3.400(b)(1)(ii)(B) 
allows for an effective date earlier than the date of receipt 
of a claim for disability pension if a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, is so incapacitating that it prevents 
filing a disability pension claim, the Board points out that 
this regulation only applies to pension claims.  A similar 
regulation does not exist for compensation claims.  
Therefore, 38 C.F.R. § 3.400(b)(1)(ii)(B) is not applicable 
in the veteran's claim for an earlier effective date for the 
grant of service connection for schizophrenia.  

Moreover, even assuming, without deciding, that the veteran 
was physically or mentally incapacitated prior to June 9, 
2005, no statute, regulation, or binding court precedent 
allows for "equitable tolling" of a period for filing an 
initial claim for compensation.  In Barrett v. Principi¸ 363 
F. 3d 1316 (Fed. Cir. 2004), the United States Court of 
Appeals for the Federal Circuit held that, in certain 
circumstances, "mental illness may justify the tolling of 
[38 U.S.C.A. §] 7266(a)'s 120-day period for appeal."  
Barrett, 363 F. 3d. at 1320.  However, the holding in Barrett 
applies to an appeal period, not an initial request for 
compensation.  

The fact remains that, in this case, there is no document 
that can be construed as a claim for service connection for 
schizophrenia associated with the claims file prior to June 
9, 2005.  

Thus, notwithstanding the veteran's assertions, the Board 
finds that, as a matter of law, there simply is no legal 
basis for assignment of an effective date earlier than June 
9, 2005 for the grant of service connection and award of 
compensation for schizophrenia in this case.  The record 
clearly shows that the veteran filed an original claim for 
service connection for schizophrenia on June 9, 2005 and 
there is communication from the veteran to VA prior to that 
date that can be construed as a claim for service connection 
for schizophrenia.  As such, there is no legal basis for 
granting service connection for schizophrenia prior to this 
date.  Rather, the governing legal authority makes clear 
that, under these circumstances, the effective date can be no 
earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for schizophrenia earlier than June 9, 
2005, is assignable, the claim for an earlier effective date 
for the grant of service connection for schizophrenia must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the claim must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  




ORDER

An effective date earlier than June 9, 2005, for the grant of 
service connection and the award of compensation for 
schizophrenia, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


